           Case 1:19-cv-00290-SLC Document 28 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAVI SUNDAR,

                                Plaintiff,

         against
                                                           CIVIL ACTION NO.: 19 Civ. 290 (SLC)
GREYHOUND LINES, INC., et al.,
                                                             ORDER FOR STATUS REPORT
                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the order dated October 8, 2020, the Court directed the parties to submit a

joint status letter by October 22, 2020 informing the Court of various scheduling matters. (ECF

No. 27).

         To date, no status letter has been submitted. Accordingly, by Friday, October 30, 2020,

the parties must submit the status letter in accordance with the instructions in ECF No. 27.




Dated:             New York, New York
                   October 26, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
